 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 GLADYS PEREZ,                                          Case No.: 2:14-cv-2087-APG-BNW

 4                         Petitioner,                    ORDER
              v.
 5                                                        [ECF No. 106]
      STATE OF NEVADA, et al.,
 6
                           Respondents.
 7
             Petitioner’s unopposed motion for extension of time (ECF No. 106) is GRANTED IN
 8
     PART. Given the age of this case and the length of time the motion to dismiss has been pending,
 9
     petitioner will have until July 29, 2019 to file an opposition to the motion to dismiss. Counsel
10
     for both parties are directed to prioritize the briefing on this case over later-filed matters, as
11
     further extensions of time to brief the motion to dismiss are unlikely to be granted.
12
             Dated: July 8, 2019.
13

14                                                           __________________________________
                                                             ANDREW P. GORDON
15                                                           UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23
